
	
		I
		112th CONGRESS
		2d Session
		H. R. 6170
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Cummings (for
			 himself, Mr. Landry,
			 Mr. Rahall,
			 Mr. Larsen of Washington,
			 Mr. Thompson of Mississippi,
			 Ms. Hanabusa,
			 Mr. Richmond,
			 Mr. Grimm,
			 Mr. Bishop of New York, and
			 Mrs. Miller of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title 46, United States Code, to reinstate
		  provisions requiring that a percentage of aid provided by the Secretary of
		  Agriculture or the Commodity Credit Corporation in the form of certain
		  agricultural commodities or their products must be transported on commercial
		  vessels of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Essential American Sailors
			 Act or the SEAS
			 Act .
		2.Reinstatement of
			 requirement to transport agricultural-commodity aid on commercial vessels of
			 the United StatesSection
			 100124 of the Moving Ahead for Progress in the 21st Century Act (Public Law
			 112–141) is repealed, and the provisions of law that were repealed or amended
			 by that section are revived and amended, respectively, to read as if such
			 section were not enacted.
		
